Title: From George Washington to Armand, 5 September 1791
From: Washington, George
To: La Rouërie, Armand-Charles Tuffin, marquis de

 

Dear Sir,
Philadelphia, September 5th 1791.

I have had the pleasure to receive your letter of the 22nd of march last.
Being indisposed on the day when Monsieur de Combourg called to deliver your letter I did not see him—and I understood that he set off for Niagara on the next day.
The interesting state of affairs in France has excited the sympathy and engaged the good wishes of our citizens, who will learn with great pleasure that the public deliberations have eventuated in the permanent happiness of your Nation—and no one will more sincerely rejoice in that event than Dear Sir, Your most obedient servant

G. Washington

